     4:14-cr-03124-JMG-CRZ Doc # 89 Filed: 10/03/20 Page 1 of 1 - Page ID # 244




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                4:14CR3124

        vs.
                                                                  ORDER
REED W. LAWSON,

                     Defendant.



IT IS ORDERED:

1)      Defendant’s motion to review detention, (Filing No. 88), is granted.

2)      Defendant shall comply with all terms and conditions of supervised release which
        were imposed at sentencing except as follows:

              The defendant shall be released to reside at NOVA, Omaha,
              Nebraska and participate in that facility’s substance abuse
              treatment program. The defendant shall fully comply with the
              requirements of defendant’s treatment plan and all rules of the
              NOVA facility. If the defendant is discharged from the facility for
              any reason whatsoever, or leaves the premises of the facility
              without authorization, Defendant shall promptly report to the
              supervising officer or to any law enforcement officer. In addition,
              irrespective of whether Defendant self-reports upon discharge or
              leaving the facility, the United States Marshal, and/or any law
              enforcement officer is hereby authorized and ordered to take the
              defendant into custody and detain the defendant pending a prompt
              hearing before the court.

3)      The defendant shall arrive at NOVA by 9:00 a.m. on October 6, 2020. Defendant
        shall be released from the Saline County Jail to his father at 7:00 a.m. on
        October 6, 2020 for transport to NOVA.


        Dated this 3rd day of October, 2020.

                                                 BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
